PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/922,556
Filing Date: 7 Jul 2020
Appellant(s): Carbon Technology Holdings, LLC


__________________
Linda Falcon
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 2/28/22, as corrected/supplemented on 3/14/22.

(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims. This is a duplicate copy of the rejection mailed 4/30/21. The arguments therein are incorporated herein by reference; the text of the rejection is repeated below for the sake of convenience.

Claim 28 is rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Wennerberg et al. 4082694 in view of Stephens 6114280, Hashisho 8563467, LeViness et al. 5338441, Matviya et al. 8048528, Johnson et al. 7332002 and Slusarczuk et al. 4201831.
Wennerberg teaches, especially in examples 4 and 5, making active carbon having high surface area from Illinois #6 coal. Only the BET is reported, however this corresponds to the iodine number (Stephens col. 1, Hashisho col. 10 and fig. 12 as well as the examples in Wennerberg) and thus it is deemed possessed.
This does not teach the elemental amounts, however ‘441 teaches in col. 8 that this coal has the claimed elemental composition other than iron, and ‘528 teaches in col. 8 that non-carbon elements are removed from coal-based materials. Ash contains iron, as noted in Johnson col 2 and fig. 2. From the amounts of Fe expected in coal, the amount of Fe overlaps the claimed range, thus rendering it obvious.
Thus, the product of ‘694 is deemed to meet the claims. No patentability is seen in the term ‘biogenic’, since coal is the remains of ancient animals and plants. Failing that, biogenic is a description of the source and thus not relevant to the product; ie can be considered as a product-by-process limitation. ‘831 col. 2-3 establishes that it is magnetic.

Claims 11-19, 23-26 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over WO2011/081086 in view of Stephens 6114280 and Stencel et al. 5248413.
 Note that Fujii 8993478 is taken as an equivalent to ‘086.
Fujii teaches, especially in table 1, an oxidized carbon material having the claimed elemental composition prior to activation and a high BET area. The activation removes non-carbon elements, thus the activated product is deemed to meet the claimed elemental analysis. Note that claims 16 and 17 do not require the additional elements. Residual acid meets claims 18 and 19. Stephens col. 1 and Stencel col. 11-13 indicate that the claimed iodine value is possessed due to the correspondence to BET value. As to the term 'biogenic', it is a description of the starting material and not the product, which carries an implied product-by-process issue with it. Thus, no difference is seen. Furthermore, the Fujii process is on the scale of months- or less- to make their starting green coke (see col. 3), so it meets the definition of biogenic in the specification. Claims 16 and 17 can be deduced from the reported values of the other elements by subtraction from 100%. The KOH meets claims 10 and 11. A structural object is made.

  Claims 11-19, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/065484 in view of Stephens 6114280.
 Soneda et al. 9281135 is used as an equivalent to ‘484.
Soneda teaches, especially in table 1, carbon materials with the claimed C, H and N contents- especially given the variation permitted by ‘about’ the claimed values. While they are not recited as ‘activated’ this is a process limitation and thus does not differentiate an otherwise identical product. The area is reported as SSA, however the iodine value is deemed within the claimed range from the teachings of Stephens col. 1 of the correspondence of BET and iodine value. The residual acid meets claim 19. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Jha et al. 5187141 in view of Johnson et al. 7332002, Hashisho 8563467 and Slusarczuk et al. 4201831.
Jha teaches, especially in table 5, active carbon having the claimed parameters except for the iron content. However, the ash is 22.8%. Note the de-ashed example as well.
 Ash contains iron, as noted in Johnson col 2 and fig. 2. From the amounts of Fe expected in coal, the amount of Fe overlaps the claimed range, thus rendering it obvious. ‘831 col. 2-3 establishes that it is magnetic. Hashiso indicates that the iodine and BET values correspond, as can be seen in the examples of Jha.

WITHDRAWN REJECTIONS:
Claims 11-22, 25-28 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11-22, 25-28 of copending Application No. 16/574544 (reference application).

Claims 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-24 of U.S. Patent application No 16/574544.

Claims 11-19, 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, 15-18 of U.S. Patent application No. 14/399,793.
Claims 11-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14, 22, 23, 28 of U.S. Patent application No. 14/399,793.
 
 Response to arguments:
The first argument refers to Fujii, who uses coke (see the examples). Granting deference to the previous Board Decision noted, the term ‘biogenic’ is a product-by-process limitation in a product claim. Where the same properties are shown but the process differs, rejection of the product is appropriate; see In re Best, 195 USPQ 433 and MPEP 2112. The argument that the term does impart a structure is noted- however, an isotope ratio is not claimed, so the allegedly imparted structure is not directly claimed.
Specification table 3 teaches activation using KOH and NaOH. Fujii teaches KOH. No difference is seen in the results or mechanism of activation for this reason. An evidence reference has been provided to show that the iodine number is possessed, the extensive process arguments not withstanding.
The second argument refers to the same rejection as the first argument. It is said that the claimed iodine value is inconsistent with the teachings of Fujii. However, there is no ‘modification’ of the iodine value proposed; only that evidence is provided that it is possessed. It is not seen how the iodine value is related to capacitance such that the product of Fujii is precluded from possessing the claimed iodine value. Stencel column 1 also teaches that a high surface area increases the capacity of EDLC’s.
The third argument is to the Soneda rejection. Stencel col. 5 lines 35-50 teach the surface area consistent with ‘general purpose active carbon’. Column 1 also teaches that a high surface area increases the capacity of EDLC’s. Of note is the teaching of Johnson col. 1 that active carbon is characterized by a large surface area (note the fifth argument).
The fourth argument is to the first listed rejection of claim 28. Johnson is an evidentiary reference showing iron content in ash, and thus is material to the present claims and Wennerberg and LeViness. Johnson is not being used to modify anything in any reference. LeViness is also an evidentiary reference, so its ultimate goal is not relevant. The goals and processes of the other evidentiary references are irrelevant because they are not used to modify Wennerberg in any way.
The fifth argument is to Jha. Jha teaches the elemental constituents of the carbon product, and indicates the presence of ash. Since ash is inorganic oxides, it is not created by the carbonization process and thus came from the coal. Johnson col. 2 lines 15-20 teach the iron content of ash in coal. Hence, the ash left in the Jha product also contains iron.
The sixth through ninth arguments are accepted, and the corresponding rejections are withdrawn for the reasons cited in the brief.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
Conferees:
/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732           

                                                                                                                                                                                             /THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.